HIGHLY ION-SELECTIVE COMPOSITE POLYMER ELECTROLYTE MEMBRANES COMPRISING METAL-ION BLOCKING LAYER, REDOX FLOW BATTERIES COMPRISING THE SAME, AND ELECTROCHEMICAL DEVICES COMPRISING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 1/14/2022:
Claim 20 has been amended; claim 21 has been canceled. No new matter has been entered.
Previous rejections under 35 USC 112(b) and 102(a)(1) have been withdrawn due to amendment.

Allowable Subject Matter
Claims 1, 2, 6-15, 17-20, and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 20-24 were rejected under 35 U.S.C. 112(b) as indefinite for failing to particularly point out and distinctly claim subject matter. Claims 20 and 22-24 were rejected under 35 U.S.C. § 102(a)(1) as anticipated by Sadasue et al. (US 2009/0263699 A1).
Applicant has amended claim 20 to better define that the metal ion-blocking layer has a surface that is stacked on (or proximate to) the support membrane and an opposite surface that is stabilized as defined. As such, rejections under 35 USC 112(b) have been withdrawn.
Claim 21 was previously determined to contain allowable subject matter. Applicant has canceled the claim and amended claim 20 with its subject matter. As such, the previous rejection under 35 USC 102(a)(1) has been withdrawn and claims 1, 2, 6-15, 17-20, and 22-24 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729